Ames, J.
It was a matter wholly within the discretion of the judge whether the witness should be cross-examined as to the memorandum, before giving his testimony in chief upon the general facts of the case. The defendant’s rights were fully pro. *263tected, by having the opportunity, on the cross-examination, to inspect the memorandum, and to examine the witness in relation to it.
We see no ground of exception in the remaining rulings of the court. It was not necessary to prove that the place was kept mainly for the sale of intoxicating liquors, or that the defendant was the proprietor. Commonwealth v. Dowling, ante, 259. It is enough if the place was kept for the illegal purpose described, and the defendant aided and assisted in “ so keeping and maintaining it.” If the defendant was the proprietor,-proof of sales was admissible against him. The jury were cautioned that sales made in his absence were not to be considered by them, unless they should find that the defendant was the proprietor.

Exceptions overruled.